Opinion issued November 2, 2007
 











In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00934-CV



IN RE BILFINGER BERGER AG AND BILFINGER BERGER GAS AND
OIL SERVICES NIGERIA LIMITED, Relators



Original Proceeding On Petition For Writ Of Mandamus



MEMORANDUM OPINION 

By petition for writ of mandamus, relators,  Bilfinger Berger AG and Bilfinger
Berger Gas and Oil Services Nigeria Limited, challenge the trial court's October 5,
2007, "Order On Plaintiffs' Motions To Compel." (1) 
We deny the petition for writ of mandamus.
 




Per Curiam

Panel consists of Justices Taft, Jennings, and Keyes. 
1. The underlying case is Shelly Fowler, et al., v. Willbros Group, Inc., et al. No. 2004-29270, in the 189th District Court of Harris County, Texas, the Honorable Bill Burke,
presiding.